Matter of Lynn v Town of Clarkstown (2015 NY Slip Op 06727)





Matter of Lynn v Town of Clarkstown


2015 NY Slip Op 06727


Decided on September 2, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2014-01142
 (Index No. 1480/13)

[*1]In the Matter of Robert Lynn, respondent, 
vTown of Clarkstown, et al., appellants.


Amy Mele, Town Attorney, West Nyack, N.Y. (Richard A. Glickel of counsel), for appellants.
Feerick Lynch MacCartney PLLC, South Nyack, N.Y. (Donald J. Feerick, Jr., of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the Chief of Police of the Town of Clarkstown Police Department dated May 29, 2013, which denied the petitioner's application for benefits pursuant to General Municipal Law § 207-c, the Town of Clarkstown and the Town of Clarkstown Police Department appeal from a judgment of the Supreme Court, Rockland County (Kelly, J.), dated December 4, 2013, which granted the petition and, in effect, annulled the determination.
ORDERED that the judgment is affirmed, with costs.
On October 16, 2012, the petitioner, a police officer employed by the Town of Clarkstown, reported that he was injured when, responding to an injured animal call, he tripped and fell while on patrol duty. Thereafter, he was absent from work due to his injuries and applied for benefits pursuant to General Municipal Law § 207-c. The Town's Chief of Police denied the petitioner's application. The petitioner commenced this CPLR article 78 proceeding to review that determination and compel an award of benefits. The Supreme Court granted the petition and, in effect, annulled the determination.
A determination denying an application for General Municipal Law § 207-c benefits may be annulled only if it was arbitrary and capricious (see CPLR 7803[3]; Matter of Tancredi v Town of Harrison/Vil. of Harrison Police Dept., 72 AD3d 832, 833; Matter of Schmidt v Putnam County Off. of Sheriff, 49 AD3d 761). "An action is arbitrary and capricious when it is taken without sound basis in reason or regard to the facts" (Matter of Peckham v Calogero, 12 NY3d 424, 431).
In order to be entitled to General Municipal Law § 207-c benefits, "a covered municipal employee need only prove a  direct causal relationship between job duties and the resulting illness or injury'" (Matter of Theroux v Reilly, 1 NY3d 232, 243-244, quoting Matter of White v County of Cortland, 97 NY2d 336, 340; see Matter of Lowther v County of Rockland, 122 AD3d 845, 846). Here, the Supreme Court properly found that the petitioner was injured in the [*2]performance of his duties, and that the denial of section 207-c benefits did not have a rational basis and was therefore arbitrary and capricious. Accordingly, the Supreme Court properly granted the petition and, in effect, annulled the determination.
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court